        Case 1:21-cv-02655-LGS-SN Document 145 Filed 08/26/21 Page 1 of 2




August 26, 2021

VIA ECF

Hon. Sarah Netburn
United States District Court for the Southern District of New York
40 Foley Square
New York, NY 10007

Re:      Global Gaming Philippines, LLC v. Razon Jr., et al., No. 21-cv-2655 (LGS)-(SN)

Dear Judge Netburn:

On behalf of all Defendants in the above-captioned matter, we write to request that the Court
clarify whether its Order of August 25, 2021 (Dkt. No. 144) that directed the parties to discuss and
narrow the issues between the parties applies just to outstanding issues regarding Plaintiff GGP’s
motions to compel (Dkt. Nos. 109, 110, 112 and 113), which were the subject of the parties’ status
letters submitted to the Court on August 20 (Dkt. Nos. 142 and 143).

We believe that Defendants’ motions to compel (Dkt. Nos. 102, 103 and 104) are now fully briefed
(see Dkt. Nos. 125, 140, 141) and ripe for decision by the Court. Plaintiff GGP also appears to
believe that these motions are now fully briefed. See Dkt. No. 137 at 3, ¶ 5.c. And, at the parties’
hearing before Your Honor on August 4, the Court indicated that it would rule on Defendants’
motions to compel in a forthcoming written decision. 1

To the extent that the Court intended its Order of August 25 to direct meet and confers between
the parties regarding Defendants’ motions to compel, Defendants believe that any such meet and
confer is likely to be futile as Plaintiff GGP has been thus far unwilling to offer any compromise
with respect to the requests that are the subject of those motions to compel.

Sincerely,

MILBANK LLP                                                      WALFISH & FISSELL PLLC

/s/ Daniel M. Perry                                              /s/ Rachel Penski Fissell
Daniel M. Perry                                                  Rachel Penski Fissell
55 Hudson Yards                                                  Daniel R. Walfish
New York, NY 10001                                               405 Lexington Ave 8th floor
Telephone: (212) 530-5000                                        New York, NY 10174
Facsimile: (212) 530-5219                                        Telephone: 212-672-0523
dperry@milbank.com                                               rfissell@walfishfissell.com

1
  See August 4, 2021 Hr’g Tr. 60:15-18 (“THE COURT: . . . I know that there remain the motions that the defendant
entities have submitted. I may be able to address that in a written ruling. If not, I will schedule oral argument later on
with respect to those applications.”). Given that the Defendants submitted reply letters in lieu of oral argument on
their motions to compel, see Dkt. Nos. 140 and 141, it is Defendants’ understanding that the Court will be issuing a
written decision on their motions to compel.
      Case 1:21-cv-02655-LGS-SN Document 145 Filed 08/26/21 Page 2 of 2


Judge Netburn
August 26, 2021                                                                      Page 2

                                               dwalfish@walfishfissell.com
Brett P. Lowe (admitted pro hac vice)
1850 K Street, NW                              Attorneys for Defendants Enrique K.
Suite 1100                                     Razon Jr., Asia Arrow Limited,
Washington, DC 20006                           Rizolina LLC, Ensara LLC, Nozar
Telephone: (202) 835-7500                      LLC, Bowery Bay LLC, Campanilla
Facsimile: (202) 263-7586                      LC, Fesara LLC, and 11 Essex Street
blowe@milbank.com                              Realty LLC

Attorneys for Defendants Bloomberry Resorts
and Hotels Inc. and Sureste Properties, Inc.

MEHAFFYWEBER, PC

/s/ Corey J. Seel
Corey J. Seel (admitted pro hac vice)
Konor Cormier (admitted pro hac vice)
Diana J. Shelby (admitted pro hac vice)
500 Dallas, Suite 2800
Houston, TX 77002
Telephone: 713-655-1200
Facsimile: 713-655-0222
coreyseel@mehaffyweber.com
konorcormier@mehaffyweber.com
dianashelby@mehaffyweber.com

Attorneys for Defendants Collingwood
Investment Company Limited; Collingwood Oil
& Gas Holdings, LLC; Collingwood USA,
Inc., Collingwood Brookshire USA, Inc. and
Collingwood Appalachian Minerals, LLC
